DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, 14-16, 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142).  This rejection was applied to claims 1-3, 6-12, 14-16, 18, and 19 in Paragraphs 5-11 of the Office action mailed 06/24/20.  The rejection remains in effect and now also includes new claims 22 and 23.  Please see Response to Arguments below. 
Claims 4, 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142), and further in view of Clements et al. (US 6,015,532). This rejection was applied in Paragraph 12 of the Office action mailed 06/24/20.  The rejection remains in effect.  Please see Response to Arguments below. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142), and further in view of Reichelt (US 3,491,992). This rejection was applied in Paragraph 13 of the Office action mailed 06/24/20.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 02/26/21, with respect to the rejection of claims 1-3, 6-12, 14-16, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142) have been fully considered but they are not persuasive.  Applicant has argued that Las Navas Garcia teaches away from a hinged opening based on the passages cited by Applicant from the background section of Las Navas Garcia: 
Applicant disagrees that one skilled in the art would have considered placing a hinged or movable cover on the analyzer of Garcia. Garcia actually discloses a prior analyzer having a hinged cover (see paragraph [0003]) and then proceeds to teach away from using such a movable cover. Specifically, Garcia discloses in paragraph [0004] that by not requiring opening of the furnace chamber, the analysis is more efficient and safer. In paragraph [0005], Garcia states that the furnace chamber is closed through all stages of analysis. Paragraph [0008] sates that "[b]ecause there is no cool down required for insertion or removal of crucibles, this process is a highly efficient means of continuous operation of the test apparatus." In paragraph [0025] of Garcia, the prior art analyzer with the hinged cover is again described and it is stated at the end of that paragraph "[t]he opening and closing of the furnace is done manually with a resultant loss of time and heat energy." Lastly, in paragraph [0027], Garcia discloses advantages of the analyzer with the closed furnace over that of the prior art as including reduction of time required for analysis since reheating of the furnace chamber is not necessary, safety due to no danger of an operator being burned due to manual handling of crucibles, the convenience of unattended operation, and better reproducibility of the analytical results. Thus, it is clear that Garcia teaches away from the modification proposed by the Examiner, namely, adding a hinged cover to the analyzer.”

Applicant also pointed to the hole (26) in the cover (39) of Las Navas Garcia as further evidence of a teaching away from a hinged opening and asks why one of ordinary skill in the art would need a hinged cover when Las Navas Garcia already teaches the access hole? See pages 7-8 of Applicant’s Remarks. 
The Examiner respectfully disagrees with Applicant that Las Navas Garcia teaches completely away from a hinged cover for the furnace housing.  The Examiner submits Las Navas Garcia teaches away from opening the housing during stages of the analysis.  The Examiner notes the highlighted portions from Applicant’s Arguments reproduced above are directed to keeping the furnace chamber closed during the operation of the furnace.  Las Navas Garcia solves the problem of opening the furnace during operation by instead providing a system that “can automatically insert and remove crucibles in a furnace chamber at the appropriate stages of the analysis without requiring manual intervention, cooling of the furnace chamber or opening of the furnace chamber in order to make the analyses more efficient and safer”.  See Paragraphs 0004 and 0027 (also cited by Applicant) of Las Navas Garcia.  So, the Examiner agrees that Las Navas Garcia teaches an enclosed furnace without opening the cover during operation of the furnace during an analysis sequence, but the Examiner submits there are other reasons one of ordinary skill in the art would want to access the furnace interior.  In answering the question posed by Applicant - why would one need a hinged cover when Las Navas Garcia already teaches the access hole? -  the Examiner submits one of ordinary skill in the art at the time of the 

Regarding new claims 22 and 23 – Claims 22 and 23 have been amended and now recite a furnace as defined in claims 1 (or 12) “wherein the access port has an opening smaller than an open mouth of the crucibles”. The Examiner submits that the crucibles are not part of the claimed device.  Claims 1 and 12 recite a furnace or analyzer having a base that includes a rotatable “carousel having a plurality of apertures for receiving crucibles” and do not positively recite the crucibles as part of the claimed furnace.   Therefore the limitations of the access port that depend on a dimension of the crucible have not been given patentable weight and claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142) for the same reasons set forth in Paragraphs 5-11 of the Office action mailed 06/24/20.

Regarding new claim 21 – Claim 21 has been amended and now recites a thermogravimetric analyzer as defined in claim 18 “wherein the access port has an opening smaller than an open mouth of the crucibles”.  Applicant has then argued that Las Navas Garcia does not teach or suggest the access port having an opening that is smaller than an open mouth of the crucibles.  See page 8 of Applicant’s Remarks. The Examiner agrees. Therefore, new claim 21 has not been rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening an access port having an opening smaller than an open mouth of the crucibles. The Examiner submits this combination of features is not taught or suggested by the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 3, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798